
	

115 S2638 IS: Ending Needless Delivery Subsidies Act of 2018
U.S. Senate
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2638
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2018
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require the Secretary of State to seek to negotiate the elimination of all foreign subsidies for
			 international postal shipments to the United States, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Ending Needless Delivery Subsidies Act of 2018.
		2.Negotiations with the Universal Postal Union
 (a)Elimination of all foreign subsidies for international postal shipmentsNot later than January 1, 2021, the Secretary of State shall seek to negotiate before the Universal Postal Union (in this section referred to as the UPU) the elimination of all foreign subsidies for international postal shipments to the United States.
 (b)Future agreementsThe Secretary may not conclude any international agreement relating to postal shipments after the date of the enactment of this Act unless the postal rates granted to United States exporters under the agreement are similar to the postal rates granted to exporters in other countries that are parties to the agreement.
			
